—In an action to recover damages for personal injuries, the defendant Bentley’s appeals from (1) an order of the Supreme Court, Kings County (G. Aronin, J.), dated November 16, 1998, which *260denied its motion to compel disclosure, and (2) an order of the same court, dated February 5, 1999, which denied its motion to reargue.
Ordered that the appeal from the order dated February 5, 1999, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated November 16, 1998, is reversed, on the law, and the motion to compel disclosure is granted; and it is further,
Ordered that the appellant is awarded one bill of costs.
Since the plaintiff affirmatively placed her mental condition in controversy, the appellant was entitled to full disclosure regarding any psychiatric or psychological treatment she may have received prior to or subsequent to the date of the alleged negligence (see, Koump v Smith, 25 NY2d 287; St. Clare v Cattani, 128 AD2d 766; Daniele v Long Is. Jewish-Hillside Med. Ctr., 74 AD2d 814). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.